DETAILED ACTION
	This Office Action is in reply to Applicant’s Response filed on Aug 9, 2021 in response to the Non-Final Office Action mailed on Mar 9, 2021, regarding application number 16/085,523. 


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Status of Claims
Claim(s) 1-3, 8, 17-18, 27-28, 34-35, 40-42, 48-51, 67-68 and 71 is/are currently pending and has/have been examined.


Response to Amendment 
	The Amendment filed on Aug 9, 2021 has been entered. Applicant’s Remarks filed on Aug 9, 2021 have been considered as follows.
Based on the Amendments to the Claims, the objections previously set forth are withdrawn. 
Based on the Amendments to the Claims, some of the 112(b) rejections previously set forth are withdrawn. However, some rejections remain unaddressed. 

Based on the Amendments to the Claims, and Page(s) 12-20 of Applicant’s Remarks, the prior art rejection(s) has/have been modified to address the amended claims.


Claim Interpretation
	Claim(s) 35 and 42 in the instant application is/are interpreted as having contingent limitations in the recitation of “if the concentration…” and “if the sensing unit…”, respectively. Thus, for the purpose of prior art rejections, prior art will be considered as reading on the claims if it meets at least one of the contingent limitations (including what occurs when the conditions are not met).
Claim scope is not limited by claim language that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure. Thus, the broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. (See § MPEP 2111.04). The PTAB has determined that analysis of the claimed method as a whole requires giving the claim its broadest reasonable interpretation, where “if the condition for performing a contingent step is not satisfied, the performance recited by the step need not be carried out in order for the claimed method to be performed”. Therefore evidence of the obviousness of all contingent method steps is not required to be performed under a broadest reasonable interpretation of the claim; however, in the case of system claims, the prior art must teach the structure that performs the function of the contingent step along with the other recited Ex parte Schulhauser, PTAB Appeal No. 2013-007847 (April 28, 2016) (precedential) for an analysis of contingent claim limitations in the context of both method claims and system claims.


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Use of the word “means” (or a generic placeholder, such as “step”, “unit”, “module” or the like) in a claim with functional language creates a rebuttable presumption that the claim 
Absence of the word “means” (or a generic placeholder, such as “step”, “unit”, “module” or the like) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or a generic placeholder, such as “step”, “unit”, “module” or the like) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” (or a generic placeholder, such as “step”, “unit”, “module” or the like) and are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses “means” or a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the word “means” or the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: 
“a computer readable program code means for receiving data from the data transmission unit of the second device” in claim 48. 
“and a computer readable program code means for analyzing data received from the data transmission unit” in claim 48.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. This structure has been identified in the Specification to correspond to the following, respectively, and equivalents thereof:
No corresponding structure has been found as no description of ‘means’ or ‘computer readable program code means’ is found in the specification. That is, the description describes an outcome of the claimed functions but does not describe how the computer or the computer component performs the claimed function (see MPEP 2181 II B). For the purposes of examination, the examiner will interpret prior art to describe the claimed limitations if the processor or computing unit receives and analyzes data from a unit which transmits data. 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112 (b)

(b)  CONCLUSION.—the specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 48-51 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

	Regarding Claim 48, the recitations of “computer readable program code means for…” are unclear. These claim limitations invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No corresponding structure has been found as no description of ‘means’ or ‘computer readable program code means’ is found in the specification. That is, the description describes an outcome of the claimed functions but does not describe how the computer or the computer component performs the claimed function (see MPEP 2181 II B). Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may:
Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

For the purposes of examination, the examiner will interpret prior art to describe the claimed limitations if the processor or computing unit receives and analyzes data from a unit which transmits data or any equivalent structures thereof.

Claim(s) 49-51 are rejected by virtue of dependency on Claim 48.

Regarding Claim 49, the recitation “computer readable program code comprises a mobile application” is unclear. It is unclear how “the code can comprise a mobile application”, where usually a mobile application comprises code (i.e. code defines how a mobile application works and looks). Further, the examiner is unclear as to what it means to “comprise a mobile application” in terms of the metes and bounds of an application, for example: what requirements are there to make the application a mobile application?. For the purposes of examination, the examiner will interpret the recitation to describe a mobile device having programming capable of performing the claimed functions.

Claim(s) 50-51 are rejected by virtue of dependency on Claim 49.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-3, 8, 17-18, 27-28, 34, 40-42, 48-51, 67-68 and 71 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmeister et al (US 7,250,547, already of record) in view of Lee et al (US 2015/0194817, already of record), Seo et al (Diaper-embedded urinary tract infection monitoring system powered by a urine-powered battery, 2015 IEEE Biomedical Circuits and Systems Conference (BioCAS), Oct 24, 2015, as cited on the IDS; already of record) and in further view of Panopolous (US 2004/0220538, already of record).

	Regarding Claim 1, Hofmeister teaches a detection system (see Hofmeister: “data collection device”, Abstract) comprising: 
a first disposable device (see Hofmeister: “…semi reusable sensor 30…”, Column 7, line 29-51; Fig 2) for embedding or placement within a diaper (see 
a second device (see Hofmeister: “…reusable data collector 100…”, Column 7, line 29-51; Fig 2) for removable attachment to a diaper (see Hofmeister: “…undergarment or diaper 15… secured to or worn on the garment 15 of the individual…”, Column 7, line 23-51), the second device in wired communication with the first disposable device and comprising: 
a signal processing unit comprising a sensor interface circuit in operative communication with a processor (see Hofmeister: “data collector 100 has an electrical circuitry 200 shown in FIG. 11. The circuitry 200 includes components such as a circuit board 210, a processor 220 with an associated memory 225 and clock 227, a power source such as a battery 230, and a communication device such as a transmitter 240”, Column 13, line 21-24; Fig 11), 
and a data transmission unit in operable communication with the signal processing unit (see Hofmeister: “…data collector 100 is equipped with a transmitter that periodically sends the measurement data to a central computer system 300 to determine when a wetness event occurs…”, Column 7, line 42-45); 
and computer readable program code executable by a computer (see Hofmeister: “central computer station 300 is typically located at a central station or nursing station, as shown in FIGS. 1a and 1b. The control station 300 includes a processor 310, memory 312, monitor 315, printer 320, receiver 340 and base pager station 350”, Column 59-63; “control processor 310 analyzes the wetness or resistance measurement data 
Hofmeister describes the first disposable device as being an absorbent strip for measurement of wetness with conductive strips connected to the battery and the sensing device, and where the absorbent strip is open to the environment to receive a liquid and functions to direct the liquid towards the battery and sensor areas of the device (see Hofmeister: Column 7, line 52-65; Fig 2-3).
Hofmeister does not teach “a transport path unit defining at least one open area for receiving liquid therethrough and comprising at least one transport path comprising a channel extending between the at least one open area and the sensing unit, between the at least one open area and the power source unit, or between the at least one open area, the sensing unit, and the power source unit” (the emphasis denotes which option the examiner is addressing in the rejection). 
However, Lee teaches the analogous art of a system to measure concentration of a substance in a liquid sample (see Lee: Abstract). Lee teaches that the measurement devices can measure constituents from bodily fluids such as urine by use of color changing indicators and tests strips, and further discusses that measurement devices can be made as microfluidic devices that transmit quantitative information relating to the sample to an external computing device such as a computer or mobile phone (see Lee: Abstract; [0024]; [0035]; [0038]; [0049]). Lee teaches that the liquid receiving area is comprised of a well or indentation formed in the substrate, which is, in turn, connected through a channel to the sensing components (see Lee: [0103]; Fig 8). Lee further teaches that the channel and receiving well can comprise a paper pad to wick the sample towards the desired locations (i.e. equivalent to a pad) (see Lee: [0106]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the liquid receiving and directing structure of Hofmeister to be comprised of a well or indentation formed in the substrate (i.e. an open area), which is, in turn, connected through a 

Modified Hofmeister does not teach the first disposable device comprising a sensing unit comprising at least one light source, a sensing strip comprising a reagent strip containing one or more colorimetric reagents for reacting with a targeted compound, and at least one sensor for measuring photocurrent data from the reagent strip, a power source unit in electrical communication with the sensing unit, the power source unit comprising at least one battery operable to power at least the sensing unit, a microprocessor configured to convert photocurrent data received from the sensing unit into one or more output signals nor the computing system comprising a computer readable program code being executable to analyze the one or more output signals received from the data transmission unit and calculate a concentration of a targeted compound in liquid received through the transport path based on the one or more output signals.
However, Seo teaches the analogous art of a sensing system designed to be part of a diaper for the detection of urinary tract infections (UTI) (see Seo: Abstract). Seo teaches a diaper-embedded UTI monitoring sensor module comprising, a sensing unit comprising at least one light source (see Seo: “sensor consisting of a light emitting diode (LED)”, Page 2/4, left column, entirety; “includes an LED with the peak emission wavelength of 572nm and two photodiodes with the peak sensitivity wavelength of 540mm”, Page 3/4, right column, final paragraph; Fig 1-2), a sensing strip comprising a reagent strip containing one or more colorimetric reagents for reacting with a targeted compound (see Seo: “paper-based colorimetric nitrite sensor”, Page 2/4, left column, entirety; Fig 1-2), and at least one sensor for measuring photocurrent data from the reagent strip (see Seo: “sensor interface converts the photocurrent into a pulse width modulated (PWM) signal”, Page 2/4, left column, entirety; Fig 1-2), a power 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the first sensor device comprising an absorbent pad of modified Hofmeister to further include the detection structure and methodology of Seo (i.e. to comprise a sensing unit comprising at least one light source, a sensing strip comprising a reagent strip containing one or more colorimetric reagents for reacting with a targeted compound, and at least one sensor for measuring photocurrent data from the reagent strip, a power source unit in electrical communication with the sensing unit, the power source unit comprising at least one battery operable to power at least the sensing unit, a microprocessor configured to convert photocurrent data received from the sensing unit into one or more output signals nor the computing system 

Modified Hofmeister describes the first and second units being connected through a set of pins that provide securement and electrical engagement (see Hofmeister: Column 11, line 8 to Column 12, line 9; Fig 9). 
Hofmeister does not describe the first and second units being in wired communication. 
However, Panopolous teaches the analogous art of a system to determine wetness and sense analytes using a sensor placed in a diaper (see Panopolous: Abstract). Panopolous teaches that the sensors can be connected to processing, display and or additional sensing units by use of wired and/or wireless means (see Panopolous: Abstract; [0022]; [0084]; [0093]; [0097]; [0098]; [0286]; [0315]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the physical pin engagement system of modified Hofmeister to be a wired engagement as suggested by Panopolous, because Panopolous teaches that the sensors can be connected to processing, display and or additional sensing units by use of wired and/or wireless means (see Panopolous: Abstract; [0022]; [0084]; [0093]; [0097]; [0098]; [0286]; [0315]).
Note: Claim(s) 1-3, 8, 17-18, 27-28 and 34-35 contain a large amount of functional language (i.e. “configured to…”, “such that…” etc…). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP § 2114). 
	
	
Regarding Claim 2, modified Hofmerister teaches all the limitations as applied to Claim 1. Modified Hofmeister teaches that the sample reaches the battery and the sensing device through a channel, and teaches when the urine should arrive at particular components (see Claim 1; see Seo: “sensor module is designed in such a way that the urine reaches the urine-powered battery first, and the urine absorbing strip later”, Page 3/4, left column, third paragraph; the examiner notes that the urine absorbing strip is where the measurements are performed and is part of the sensor). Modified Hofmeister appears to teach a single channel for this purpose. 
Modified Hofmeister does not explicitly teach “the at least one transport path comprises a first transport path and a second transport path, the first transport path comprising a first channel extending for a first length between the at least one open area and the at least one battery and the second transport path comprising a second channel extending for a second length exdtending between the at least one open area and the sensing unit and parameters of the transport path unit are selected such that liquid received through the at least one open area and absorbed into the first transport path travels along the first length and reaches the at least one battery of the power source prior to when such received liquid reaches the reagent strip of the sensing unit via the second transport path”. 
However, based on the above teachings, where modified Hofmeister teaches when the urine should arrive at the components and that these components are all connected, it would have been well within the skill of one of ordinary skill in the art to have modified the paths to be individual paths with predetermined lengths such that the arrangement allows for the urine to reach the urine-powered battery first, and the urine sensor and related components after, such that the battery can provide power to the system (which includes the sensor). The examiner notes that changing the number of channels from 1 to 2 but maintaining their intended purpose 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the channel of modified Hofmeister to be two channels defining a fluid path each, where the first path connects the liquid receiving area (i.e. open area) to the battery and the second path connected the liquid receiving area (i.e. open area) to the sensor components, further arranging these such that the liquid arrives first at the battery and then at the sensor components, because modified Hofmeister teaches the general arrangement (i.e. obvious design choice and would have resulted in an expected outcome; reasonable expectation of succes). 

Regarding Claim 3, modified Hofmerister teaches all the limitations as applied to Claim 1 and further teaches the transport path unit further comprises a pad positioned at or near the at least one open area, the pad comprising an absorbent material (see modification of Claim 1; modification of the first sensor device comprising an absorbent pad of Hofmeister to further include the detection structure of Lee and Seo)). 

Regarding Claim 8, modified Hofmerister teaches all the limitations as applied to Claim 1 and further teaches at least one of the at least one sensors is configured to measure photocurrent data from the reagent strip when the reagent strip is dry, when the reagent strip is wet from absorbing a liquid, and after the one or more reagents of the reagent strip have reacted with the liquid; and the concentration of a targeted compound is calculated using the difference between a first output signal corresponding with photocurrent data from the wet reagent strip and a second output signal corresponding with photocurrent data from the reagent strip that has reacted with the liquid (see modification of Claim 1; Seo: “B. Calibration for Process Validation” describes the methodology and calculations performed by the processing 

Regarding Claim 17, modified Hofmerister teaches all the limitations as applied to Claim 1 and further teaches wherein the targeted compound is selected from a group consisting of nitrite, nitrate, protein, albumin, red blood cells, hemoglobin, white blood cells, and leucocyte esterase (see modification of Claim 1; Seo teaches that use of this arrangement of a diaper-embedded sensor allows for effortless early detection and screening of UTIs by measuring the presence of nitrites; Seo: Page 1/4, right column, first full paragraph).

Regarding Claim 18, modified Hofmerister teaches all the limitations as applied to Claim 1 and further teaches wherein the power source unit comprises at least one liquid-activated battery such that when liquid is received within the at least one liquid-activated battery, the liquid-activated battery generates power and the sensing unit measures photocurrent data from the reagent strip (see modification of Claim 1; Seo: “four urine-powered batteries… Once the urine reaches the batteries, the batteries are activated and start to provide power to the rest of the sensor module, and hence wake up the whole sensor module”, Page 2/4, left column, entirety; “sensor module is designed in such a way that the urine reaches the urine-powered battery first, and the urine absorbing strip later”, Page 3/4, left column, third paragraph; Fig 1-2).

Regarding Claim 27, modified Hofmerister teaches all the limitations as applied to Claim 1 and further teaches wherein the at least one light source of the sensing unit comprises at least one light emitting diode or at least one laser (see modification of Claim 1; Seo: “sensor consisting of a light emitting diode (LED)”, Page 2/4, left column, entirety; “includes an LED with the peak emission wavelength of 572nm and two photodiodes with the peak sensitivity wavelength of 540mm”, Page 3/4, right column, final paragraph; Fig 1-2).

Regarding Claim 28, modified Hofmerister teaches all the limitations as applied to Claim 1 and further teaches wherein the at least one sensor comprises an active photodetector or active photodiode (see modification of Claim 1; Seo: “sensor consisting of a light emitting diode (LED)”, Page 2/4, left column, entirety; “includes an LED with the peak emission wavelength of 572nm and two photodiodes with the peak sensitivity wavelength of 540mm”, Page 3/4, right column, final paragraph; Fig 1-2).

Regarding Claim 34, modified Hofmerister teaches all the limitations as applied to Claim 1 and further teaches wherein the liquid comprises urine or soil, the targeted compound comprises a nitrite or a nitrate, and the concentration of the targeted compound calculated is used to detect a urinary tract infection (see modification of Claim 1; Seo teaches the analogous art of a sensing system designed to be part of a diaper for the detection of urinary tract infections (UTI) by measurement of nitrites in urine).
	
Regarding Claim 40, Hofmeister teaches a detection system (see Hofmeister: “data collection device”, Abstract) comprising: 
a first disposable device (see Hofmeister: “…semi reusable sensor 30…”, Column 7, line 29-51; Fig 2) for embedding or placement within a diaper (see Hofmeister: “…undergarment or diaper 15… secured to or worn on the garment 15 of the individual…”, Column 7, line 23-51), 
a second device (see Hofmeister: “…reusable data collector 100…”, Column 7, line 29-51; Fig 2) for removable attachment to a diaper (see Hofmeister: “…undergarment or diaper 15… secured to or worn on the garment 15 of the individual…”, Column 7, line 23-51), the second device in wired communication with the first disposable device and comprising: 
a signal processing unit comprising a sensor interface circuit in operative communication with a processor (see Hofmeister: “data collector 100 has an electrical circuitry 200 shown in FIG. 11. The circuitry 200 includes components such as a circuit board 210, a processor 220 with an associated memory 225 and clock 227, a power source such as a battery 230, and a communication device such as a transmitter 240”, Column 13, line 21-24; Fig 11), 
and a data transmission unit in operable communication with the signal processing unit (see Hofmeister: “…data collector 100 is equipped with a transmitter that periodically sends the measurement data to a central computer system 300 to determine when a wetness event occurs…”, Column 7, line 42-45); 
and a computing system comprising a computer readable program code (see Hofmeister: “central computer station 300 is typically located at a central station or nursing station, as shown in FIGS. 1a and 1b. The control station 300 includes a processor 310, memory 312, monitor 315, printer 320, receiver 340 and base pager station 350”, Column 59-63; “control processor 310 analyzes the wetness or resistance measurement data received by receiver 340 to determine whether or not a wetness event or a change event has occurred”, Column 16, line 5-8).
Hofmeister describes the first disposable device as being an absorbent strip for measurement of wetness with conductive strips connected to the battery and the sensing device, and where the absorbent strip is open to the environment to receive a liquid and functions to direct the liquid towards the battery and sensor areas of the device (see Hofmeister: Column 7, line 52-65; Fig 2-3).
the at least one open area and the sensing unit, between the at least one open area and the power source unit, or between the at least one open area, the sensing unit, and the power source unit” (the emphasis denotes which option the examiner is addressing in the rejection). 
However, Lee teaches the analogous art of a system to measure concentration of a substance in a liquid sample (see Lee: Abstract). Lee teaches that the measurement devices can measure constituents from bodily fluids such as urine by use of color changing indicators and tests strips, and further discusses that measurement devices can be made as microfluidic devices that transmit quantitative information relating to the sample to an external computing device such as a computer or mobile phone (see Lee: Abstract; [0024]; [0035]; [0038]; [0049]). Lee teaches that the liquid receiving area is comprised of a well or indentation formed in the substrate, which is, in turn, connected through a channel to the sensing components (see Lee: [0103]; Fig 8). Lee further teaches that the channel and receiving well can comprise a paper pad to wick the sample towards the desired locations (i.e. equivalent to a pad) (see Lee: [0106]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the liquid receiving and directing structure of Hofmeister to be comprised of a well or indentation formed in the substrate (i.e. an open area), which is, in turn, connected through a channel to the sensing components (i.e. a channel) as described by Lee, further comprising a paper pad, because Lee teaches that this structure allows for the device to obtain and direct a sample towards the sensing components of the device (see Lee: [0103; [0106]; Fig 8). 

Modified Hofmeister does not teach the first disposable device comprising a sensing unit comprising at least one light source, a sensing strip comprising a reagent strip containing one or more colorimetric reagents for reacting with a targeted compound, and at least one sensor for 
However, Seo teaches the analogous art of a sensing system designed to be part of a diaper for the detection of urinary tract infections (UTI) (see Seo: Abstract). Seo teaches a diaper-embedded UTI monitoring sensor module comprising, a sensing unit comprising at least one light source (see Seo: “sensor consisting of a light emitting diode (LED)”, Page 2/4, left column, entirety; “includes an LED with the peak emission wavelength of 572nm and two photodiodes with the peak sensitivity wavelength of 540mm”, Page 3/4, right column, final paragraph; Fig 1-2), a sensing strip comprising a reagent strip containing one or more colorimetric reagents for reacting with a targeted compound (see Seo: “paper-based colorimetric nitrite sensor”, Page 2/4, left column, entirety; Fig 1-2), and at least one sensor for measuring photocurrent data from the reagent strip (see Seo: “sensor interface converts the photocurrent into a pulse width modulated (PWM) signal”, Page 2/4, left column, entirety; Fig 1-2), a power source unit in electrical communication with the first and second devices, the power source unit comprising a power source for providing power to the sensing unit and a power stage for regulating voltage produced by the power source wherein when the sensing unit receives power from the power source, the at least one sensor measures photocurrent data from the reagent strip (see Seo: “four urine-powered batteries… a boost DC-DC converter… Once the urine 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the first sensor device comprising an absorbent pad of modified Hofmeister to further include the detection structure and methodology of Seo (i.e. to comprise a sensing unit comprising at least one light source, a sensing strip comprising a reagent strip containing one or more colorimetric reagents for reacting with a targeted compound, and at least one sensor for measuring photocurrent data from the reagent strip, a power source unit in electrical communication with the sensing unit, the power source unit comprising at least one battery operable to power at least the sensing unit, a microprocessor configured to convert photocurrent data received from the sensing unit into one or more output signals nor the computing system 

Modified Hofmeister describes the first disposable device as being an absorbent strip for measurement of wetness with conductive strips (see Hofmeister: Column 7, line 52-65; Fig 2-3).
Modified Hofmeister does not describe the transport path comprising a microfluidic channel nor the power control unit configured to initiate one or more sleep mode events, each sleep mode event comprising a reduction or cessation of power to the units with which the power control unit is communicatively coupled to disable functionality thereof. 
However, Lee teaches the analogous art of a system to measure concentration of a substance in a liquid sample (see Lee: Abstract). Lee teaches that the measurement devices can measure constituents from bodily fluids such as urine by use of color changing indicators and tests strips, and further discusses that measurement devices can be made as microfluidic devices that transmit quantitative information relating to the sample to an external computing device such as a computer or mobile phone (see Lee: Abstract; [0024]; [0035]; [0038]; [0049]). Lee also teaches that the devices can have a processor and/or timing control circuit responsible for executing instructions that turn on and off the components of the device (i.e. power control unit) that describe how the processor and/or timing control circuit can determine the optimal moment to turn on components and further describes how the device can be sent into a dormant, powerless state (i.e. sleep mode) after completing a routine until such a time that power is again supplied in order to minimize power consumption (see Lee: [0074]-[0077]; Fig 6).


Modified Hofmeister describes the first and second units being connected through a set of pins that provide securement and electrical engagement (see Hofmeister: Column 11, line 8 to Column 12, line 9; Fig 9). 
Hofmeister does not describe the first and second units being in wired communication. 
However, Panopolous teaches the analogous art of a system to determine wetness and sense analytes using a sensor placed in a diaper (see Panopolous: Abstract). Panopolous teaches that the sensors can be connected to processing, display and or additional sensing units by use of wired and/or wireless means (see Panopolous: Abstract; [0022]; [0084]; [0093]; [0097]; [0098]; [0286]; [0315]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the physical pin engagement system of modified Hofmeister to be a wired engagement as suggested by Panopolous, because Panopolous teaches that the sensors can be connected to processing, display and or additional sensing units by use of wired and/or 
Note: Claim(s) 40-42 and 48-51 contain a large amount of functional language (i.e. “configured to…”, “such that…” etc…). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP § 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.

Regarding Claim 41, modified Hofmeister teaches all the limitations as applied to Claim 40 and further teaches wherein the power control unit is further configured to conclude a sleep mode event by restoring power to the one or more units with which the power control unit is communicatively coupled, thereby activating the functionality thereof (see modification of Claim 40, modification of the circuitry of modified Hofmeister to include a power control unit to provide control of the power to the components of the device as described by Lee; Lee: [0074]-[0077]; Fig 6). 

 Regarding Claim 42, modified Hofmeister teaches all the limitations as applied to Claim 40 and further teaches wherein if the sensing unit measures photocurrent data from the reagent strip when the reagent strip is dry, the power control unit is configured to initiate and cycle through one or more sleep mode events, the conclusion of each sleep mode event allowing for at least measurement of photocurrent data by the at least one sensor and/or activation of the data transmission unit (see modification of Claim 40, modification of the circuitry of modified Hofmeister to include a power control unit to provide control of the power to the components of the device as described by Lee; Lee: “checking for valid data”, [0076]; [0074]-[0077]; Fig 6; the examiner notes that this Claim recites a contingent limitation; see Claim Interpretation Section).

Regarding Claim 48, modified Hofmeister teaches all the limitations as applied to Claim 40 and further teaches further comprising a computing unit comprising a processor operable to execute the computer readable program code, wherein the computer readable program code is accessible by or stored on the computing unit and comprises: a computer readable program code means for receiving data from the data transmission unit of the second device, and a computer readable program code means for analyzing data received from the data transmission unit (see modification of Claim 40, modification of the first sensor device comprising an absorbent pad of Hofmeister to further include the detection structure and methodology of Seo; Seo: “…transmits the data to a nearby BLE capable mobile device of a caregiver”, Page 2/4, left column; “B. Calibration for Process Validation” describes the methodology and calculations performed by the processing systems to obtain the concentrations, Page 3/4, entire section; “…digital data that is transmitted to a paired mobile device”, Page 4/4, left column, first partial paragraph; Fig 5)).

Regarding Claim 49, modified Hofmeister teaches all the limitations as applied to Claim 48 and further teaches wherein the computing unit comprises a mobile device and the computer readable program code comprises a mobile application (see modification of Claim 40, modification of the first sensor device comprising an absorbent pad of Hofmeister to further include the detection structure and methodology of Seo; Seo: “…transmits the data to a nearby BLE capable mobile device of a caregiver”, Page 2/4, left column; “B. Calibration for Process Validation” describes the methodology and calculations performed by the processing systems to obtain the concentrations, Page 3/4, entire section; “…digital data that is transmitted to a paired mobile device”, Page 4/4, left column, first partial paragraph; Fig 5)).



Regarding Claim 51, modified Hofmerister teaches all the limitations as applied to Claim 50 and further teaches wherein the concentration of a targeted compound is calculated using the difference between a first output signal corresponding with photocurrent data from the wet reagent strip and a second output signal corresponding with photocurrent data from the reagent strip that has reacted with the liquid (see modification of Claim 1; Seo: “B. Calibration for Process Validation” describes the methodology and calculations performed by the processing systems to obtain the concentrations and describes measuring a value using the dry and wet values of a sensing system , Page 3/4, entire section).

Regarding Claim 67, Hofmeister teaches a detection system (see Hofmeister: “data collection device”, Abstract) comprising: 
a first disposable device (see Hofmeister: “…semi reusable sensor 30…”, Column 7, line 29-51; Fig 2) for embedding or placement within a diaper (see Hofmeister: “…undergarment or diaper 15… secured to or worn on the garment 15 of the individual…”, Column 7, line 23-51), 
a second device (see Hofmeister: “…reusable data collector 100…”, Column 7, line 29-51; Fig 2) for removable attachment to a diaper (see Hofmeister: 
a signal processing unit comprising a sensor interface circuit in operative communication with a processor (see Hofmeister: “data collector 100 has an electrical circuitry 200 shown in FIG. 11. The circuitry 200 includes components such as a circuit board 210, a processor 220 with an associated memory 225 and clock 227, a power source such as a battery 230, and a communication device such as a transmitter 240”, Column 13, line 21-24; Fig 11), 
and a data transmission unit in operable communication with the signal processing unit (see Hofmeister: “…data collector 100 is equipped with a transmitter that periodically sends the measurement data to a central computer system 300 to determine when a wetness event occurs…”, Column 7, line 42-45); 
and a computing system comprising a computer readable program code (see Hofmeister: “central computer station 300 is typically located at a central station or nursing station, as shown in FIGS. 1a and 1b. The control station 300 includes a processor 310, memory 312, monitor 315, printer 320, receiver 340 and base pager station 350”, Column 59-63; “control processor 310 analyzes the wetness or resistance measurement data received by receiver 340 to determine whether or not a wetness event or a change event has occurred”, Column 16, line 5-8).
Hofmeister describes the first disposable device as being an absorbent strip for measurement of wetness with conductive strips connected to the battery and the sensing device, and where the absorbent strip is open to the environment to receive a liquid and 
Hofmeister does not teach “a transport path unit defining at least one open area for receiving liquid therethrough and comprising at least one transport path comprising a channel extending between the at least one open area and the sensing unit, between the at least one open area and the power source unit, or between the at least one open area, the sensing unit, and the power source unit” (the emphasis denotes which option the examiner is addressing in the rejection). 
However, Lee teaches the analogous art of a system to measure concentration of a substance in a liquid sample (see Lee: Abstract). Lee teaches that the measurement devices can measure constituents from bodily fluids such as urine by use of color changing indicators and tests strips, and further discusses that measurement devices can be made as microfluidic devices that transmit quantitative information relating to the sample to an external computing device such as a computer or mobile phone (see Lee: Abstract; [0024]; [0035]; [0038]; [0049]). Lee teaches that the liquid receiving area is comprised of a well or indentation formed in the substrate, which is, in turn, connected through a channel to the sensing components (see Lee: [0103]; Fig 8). Lee further teaches that the channel and receiving well can comprise a paper pad to wick the sample towards the desired locations (i.e. equivalent to a pad) (see Lee: [0106]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the liquid receiving and directing structure of Hofmeister to be comprised of a well or indentation formed in the substrate (i.e. an open area), which is, in turn, connected through a channel to the sensing components (i.e. a channel) as described by Lee, further comprising a paper pad, because Lee teaches that this structure allows for the device to obtain and direct a sample towards the sensing components of the device (see Lee: [0103; [0106]; Fig 8). 


However, Seo teaches the analogous art of a sensing system designed to be part of a diaper for the detection of urinary tract infections (UTI) (see Seo: Abstract). Seo teaches a diaper-embedded UTI monitoring sensor module comprising, a sensing unit comprising at least one light source (see Seo: “sensor consisting of a light emitting diode (LED)”, Page 2/4, left column, entirety; “includes an LED with the peak emission wavelength of 572nm and two photodiodes with the peak sensitivity wavelength of 540mm”, Page 3/4, right column, final paragraph; Fig 1-2), a sensing strip comprising a reagent strip containing one or more colorimetric reagents for reacting with a targeted compound (see Seo: “paper-based colorimetric nitrite sensor”, Page 2/4, left column, entirety; Fig 1-2), and at least one sensor for measuring photocurrent data from the reagent strip (see Seo: “sensor interface converts the photocurrent into a pulse width modulated (PWM) signal”, Page 2/4, left column, entirety; Fig 1-2), a power source unit in electrical communication with the sensing unit, the power source unit comprising at least one battery operable to power at least the sensing unit (see Seo: “four urine-powered batteries… Once the urine reaches the batteries, the batteries are activated and start to provide power to the rest of the sensor module, and hence wake up the whole sensor module”, Page 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the first sensor device comprising an absorbent pad of modified Hofmeister to further include the detection structure and methodology of Seo (i.e. to comprise a sensing unit comprising at least one light source, a sensing strip comprising a reagent strip containing one or more colorimetric reagents for reacting with a targeted compound, and at least one sensor for measuring photocurrent data from the reagent strip, a power source unit in electrical communication with the sensing unit, the power source unit comprising at least one battery operable to power at least the sensing unit, a microprocessor configured to convert photocurrent data received from the sensing unit into one or more output signals nor the computing system comprising a computer readable program code being executable to analyze the one or more output signals received from the data transmission unit and calculate a concentration of a targeted compound in liquid received through the transport path based on the one or more output signals), because Seo teaches that use of this arrangement of a diaper-embedded 

Modified Hofmeister describes the first and second units being connected through a set of pins that provide securement and electrical engagement (see Hofmeister: Column 11, line 8 to Column 12, line 9; Fig 9). 
Hofmeister does not describe the first and second units being in wired communication. 
However, Panopolous teaches the analogous art of a system to determine wetness and sense analytes using a sensor placed in a diaper (see Panopolous: Abstract). Panopolous teaches that the sensors can be connected to processing, display and or additional sensing units by use of wired and/or wireless means (see Panopolous: Abstract; [0022]; [0084]; [0093]; [0097]; [0098]; [0286]; [0315]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the physical pin engagement system of modified Hofmeister to be a wired engagement as suggested by Panopolous, because Panopolous teaches that the sensors can be connected to processing, display and or additional sensing units by use of wired and/or wireless means (see Panopolous: Abstract; [0022]; [0084]; [0093]; [0097]; [0098]; [0286]; [0315]).
Note: Claim(s) 1-3, 8, 17-18, 27-28 and 34-35 contain a large amount of functional language (i.e. “configured to…”, “such that…” etc…). However, functional language does not add any further structure to an apparatus beyond a capability. Apparatus claims must distinguish over the prior art in terms of structure rather than function (see MPEP § 2114). Therefore, if the prior art structure is capable of performing the function, then the prior art meets the limitation in the claims.


Modified Hofmeister does not explicitly teach including a diaper. 
However, based on the above teachings, it would have been well within the skill of one of ordinary skill in the art to include a diaper as part of a kit containing the device as a matter of convenience, with a user being able to obtain all of the components of the system, namely the devices and the diaper, together. 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the system of modified Hofmeister to include a diaper because this would have resulted in all of the components of the system, namely the devices and the diaper, being grouped together for a user’s convenience.

Regarding Claim 71, modified Hofmeister teaches all the limitations as applied to Claim 67 and further teaches wherein the second device is configured to be communicatively coupled with a computing unit comprising a computer readable program code executable to analyze the one or more output signals received from the data transmission unit and calculate a concentration of a targeted compound in liquid received through the transport path based on the one or more output signals, the computer readable program code stored on a storage device, the computer readable program code comprising a mobile application for use with a mobile device (see modification of Claim 67). 


Claim(s) 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hofmeister et al (US 7,250,547, already of record) in view of Lee et al (US 2015/0194817, already of Diaper-embedded urinary tract infection monitoring system powered by a urine-powered battery, 2015 IEEE Biomedical Circuits and Systems Conference (BioCAS), Oct 24, 2015, as cited on the IDS; already of record) and in further view of Panopolous (US 2004/0220538, already of record) and in further view of Faybishenko et al (US 2014/0121487, already of record).

Regarding Claim 35, modified Hofmerister teaches all the limitations as applied to Claim 1. Modified Hofmeister teaches the processor and the executable code (see Claim 1).
Modified Hofmeister does not teach “wherein the computer readable program code is further executable to issue a notification if the concentration of the targeted compound is outside of a defined parameter” (the examiner notes that this Claim recites a contingent limitation; see Claim Interpretation Section). 
However, Faybishenko teaches the analogous art of a health monitoring system including a computing system and a diagnostic test coupled to a diaper (see Faybishenko: Abstract). Faybishenko further teaches that the software (i.e. the program and/or executable code) may take stored data from a result and make a determination based on current and/or historical data (i.e. a predetermined threshold or defined baseline parameter) of whether to warn the user of a potential disease such that the user may seek additional testing (see Faybishenko: [0043]). 
It would have been obvious to one skilled in the art before the filing date of the invention to modify the executable code of modified Hofmeister to include an alarm or warning as in Faybishenko, because Faybishenko teaches that this allows the system to warn the user of a potential disease such that the user may seek additional testing (see Faybishenko: [0043]).


Response to Arguments



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEAN CARABALLO-LEON whose telephone number is (571) 272-6871. The examiner can normally be reached on Monday through Friday, 9:00am - 3:00pm, ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.C.L./Examiner, Art Unit 1797                                                               

	/Benjamin R Whatley/            Primary Examiner, Art Unit 1798